                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SYDNEY DEEGAN,                                       Case No. 19-cv-04008-KAW (PR)
                                                         Petitioner,
                                   7
                                                                                              ORDER OF TRANSFER
                                                  v.
                                   8

                                   9     M. SPEARMAN, Warden,
                                                         Respondent.
                                  10

                                  11          Petitioner, a state prisoner incarcerated at High Desert State Prison, has filed a pro se

                                  12   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the validity of his
Northern District of California
 United States District Court




                                  13   conviction obtained in the Placer County Superior Court.

                                  14          A federal petition for a writ of habeas corpus made by a person in custody under the

                                  15   judgment and sentence of a state court is properly filed in either the district of confinement or the

                                  16   district of conviction. 28 U.S.C. § 2241(d). The district court where the petition is filed may

                                  17   transfer the petition to the proper district in the furtherance of justice. Id. Federal courts in

                                  18   California traditionally have chosen to hear petitions challenging a conviction or sentence in the

                                  19   district of conviction. See Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993).

                                  20          Petitioner was convicted in the Placer County Superior Court, which lies within the venue

                                  21   of the Eastern District of California. 28 U.S.C. § 84(b). Accordingly, pursuant to 28 U.S.C.

                                  22   § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice, the Clerk of the Court shall

                                  23   terminate any pending motions on this Court’s docket and TRANSFER this action to the United

                                  24   States District Court for the Eastern District of California.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 17, 2019

                                  27
                                                                                                       KANDIS A. WESTMORE
                                  28                                                                   United States Magistrate Judge
